DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 29-67 are pending in the application.  
	Claims 1-28 were previously cancelled by Applicant.
	In the response filed 14 March 2022, claims 29-32, 43, 47, 49-53, 60-36, and 65-67 were amended.  These amendments have been entered.

Note on Finality of Office Action
	Examiner notes that, due to the new rejections set forth in this Office Action that were not addressed in the previous Office Action mailed 16 December 2021, this Office Action is made Non-Final.

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
The BRIEF DESCRIPTION OF THE DRAWINGS section is objected to because there is no description of Fig. 4C.
Lines 10-15 of page 10 of the original disclosure should be amended as follows:
--The first end 60 of the transition wall 40 is attached to the surface of the permanent concrete median barrier 20 by a number of socket button head cap screws 61 and hardened flat washers with each screw having a hardened flat washer thereon. Each screw is then fastened in place in a complementary internal threaded insert 63 in the permanent concrete median barrier 20 [[30]] (FIG. 6). The angle made between the fastened transition wall 40 and the permanent concrete median barrier 20 [[30]] is about 3.1 degrees. However, the angle may differ depending on the specific need.--

Claim Objections
Claims 29, 31-32, 43, 45, 57, and 65 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 29:  Lines 3-4 of claim 1 should be amended as follows:
--a) a first end; said first end being connectable to said permanent  concrete barrier by a permanent median concrete barrier connector;--
	Re Claim 31:  Claim 31 should be amended as follows:
--31. The transition barrier of claim 29 wherein said transition wall further comprising a shape of a profile of said permanent median concrete barrier.--
Re Claim 32:  Claim 32 should be amended as follows:
--32. The transition barrier of claim 30 wherein said transition wall further comprising a shape of a profile of said permanent median concrete barrier.—
Re Claim 43:  Claim 43 should be amended as follows:
--43. The transition barrier of claim 41 wherein said permanent concrete barrier connector allows for an approach angle of from about 0 to about 10 degrees from centerline of said permanent  barrier.—
Re Claim 45:  Claim 45 should be amended as follows:
--45. The transition barrier of claim 43 wherein said approach angle [[1s]] is less than about 5 degrees.--

Re Claim 57:  Claim 57 should be amended as follows because the final phrase of the claim is redundant:
--57. The transition barrier of claim 56 wherein said plurality of barrier braces are spaced apart from each other and are each integral with said back of said transition wall.--
	Re Claim 65:  The preamble of claim 65 should be amended as follows to remain consistent with the terminology used throughout the claims:
--65. A method of forming a transition barrier between two spaced apart  concrete barriers, said method comprising:--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 58 and 59:  Claims 58 and 59 seeks to define claimed subject matter based on a comparison to unclaimed subject matter. In particular, claims 58 and 59 seeks to define the position of the "barrier brace" based on the height of a “standard bumper of a vehicle” which is otherwise not an element of the claim, except as an intended use function in the preamble. Accordingly, one would not know whether or not the barrier brace of the claimed transition barrier met this requirement unless and until it is used with a “standard bumper of a vehicle” and whether or not the barrier brace fell within the language of the claim would be solely dependent upon the particular vehicle, not the structure of the claimed transition barrier. Accordingly, the metes and bounds of the claim cannot be properly ascertained. 
Further, it is not clear what is meant by the “height of a standard bumper of a vehicle”.  There are many different types of vehicles that have varying heights, and thus varying heights of their bumpers.  Therefore, it is not clear exactly what height (or even range of heights) are acceptable to meet this claim limitation.
For examination purposes for this Office Action only, the Examiner will interpret this limitation to mean that the position of the “barrier brace” can be at any height along the transition barrier that would be capable of being impacted by the bumper of a vehicle. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Re Claim 30:  Claim 30 fails to limit claim 29, from which it depends, because claim 30 only further sets forth “a permanent concrete barrier connector” and a “temporary concrete barrier connector”; however, each of these elements is already required in claim 29 (see lines 4 and 6 of claim 29).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Clarification and correction are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-30, 33-34, 36-37, 40, 47-49, 54-60, and 64-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiemann (DE 102008056807 A1, cited by Applicant in the IDS filed 18 January 2019, also attached herewith as an Appendix, along with a machine-generated English translation).
Re Claim 29:  Tiemann discloses a transition barrier for transitioning from a permanent concrete barrier (comprising prefabricated wall elements 13, transition element 17, and the prefabricated parts 20 of the transition portion 24; see 1st annotated Fig. 2 below) to a temporary concrete barrier (comprising retaining wall 21 at the retaining wall section 25; see 1st annotated Fig. 2 below), said transition barrier comprising: 
a) a first end (at ref. no. 11); said first end being connectable to said permanent concrete barrier (12) by a permanent median concrete barrier connector (19); 
b) a second end (see annotated Figs. 1 and 2 below); said second end being connectable to an end of said temporary concrete barrier by a temporary concrete barrier connector (see 1st annotated Fig. 2 below); 
c) a transition section (14) defining an impact load receiving transition wall (14) of a predetermined length between said first end and said second end; said transition wall having a top, bottom, front (at 15; Fig. 1) and a back (22; Fig. 2); 
d) at least one barrier brace (see 1st annotated Fig. 2 below) proximate said transition wall, for supporting said transition wall; and 
e) at least one spacer (see 1st annotated Fig. 2 below), proximate the back (22; Fig. 2) of said transition wall for contact with a surface of said permanent concrete barrier. 
Re Claim 30:  Tiemann discloses a transition barrier wherein said first end further comprising a permanent concrete barrier connector (19; Fig. 1) for connecting said first end to said permanent concrete barrier; and said second end further comprising a temporary concrete barrier connector for connecting said second end to said temporary concrete connector (see 1st annotated Fig. 2 below).


    PNG
    media_image1.png
    373
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    433
    725
    media_image2.png
    Greyscale

Re Claims 33, 34:  Tiemann discloses a transition barrier wherein said barrier brace (see 1st annotated Fig. 2 above) is proximate said back (22) of said transition wall.
Re Claims 36, 37, 40:  Tiemann discloses a transition barrier wherein said at least one spacer (see 1st annotated Fig. 2 above) is fixed in length between said transition wall (14) and said permanent concrete barrier.
Re Claim 47:  Tiemann discloses a transition barrier wherein said permanent concrete barrier connector (19; Fig. 1) is at least one anchor (heavy-duty anchors 19).
Re Claim 48:  Tiemann discloses a transition barrier wherein said at least one anchor (heavy-duty anchors 19) is a concrete anchor (anchoring into concrete transition element 17).
Re Claim 49:  Tiemann discloses a transition barrier wherein said permanent concrete barrier connector (19; Fig. 1) is a plurality of concrete anchors (heavy-duty anchors 19, anchoring into concrete transition element 17), each of said concrete anchors having a low-profile (Examiner notes that this is a relative term, but Figs. 1 and 2 do not show any protruding length of the anchors 19 and thus the anchors may be considered “low-profile”), non-snagging head for mitigating snagging of sheet metal of a vehicle during impact onto said temporary transition barrier.
Re Claim 54:  Tiemann discloses a transition barrier wherein said at least one barrier brace (the combination of the four “barrier braces” shown in 1st annotated Fig. 2 above and 2nd annotated Fig. 2 below) runs a predetermined horizontal length of the transition wall.

    PNG
    media_image3.png
    358
    607
    media_image3.png
    Greyscale

Re Claim 55:  Tiemann discloses a transition barrier wherein said at least one barrier brace (the combination of the four “barrier braces” shown in annotated 2nd annotated Fig. 2 above) runs a substantial horizontal length (see 2nd annotated Fig. 2 above) of the transition wall wherein a first end (the left-hand end, as shown in Fig. 2) of said at least one barrier brace is proximate said first end (at 11) of said transition barrier and a second end (the right-hand end, as shown in Fig. 2) of said at least one barrier brace is proximate said second end of said transition barrier.
Re Claim 56:  Tiemann discloses a transition barrier wherein said at least one barrier brace is a plurality of barrier braces (the four “barrier braces” shown in annotated 2nd annotated Fig. 2 above) running a predetermined horizontal length (see 2nd annotated Fig. 2 above) of the transition wall (14).
Re Claim 57:  Tiemann discloses a transition barrier wherein said plurality of barrier braces (the four “barrier braces” shown in annotated 2nd annotated Fig. 2 above) are spaced apart from each other and are each integral (see note below) with said back (22) of said transition wall (14); more preferably said plurality of said spaced apart barrier braces are each integral with said back of said transition wall.
note:  It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177USPQ 326, 328 (CCPA 1973).
Re Claims 58 and 59, as best understood by the Examiner:  Tiemann discloses a transition barrier wherein said barrier brace (the combination of the four “barrier braces” shown in annotated 2nd annotated Fig. 2 above) has a position on said transition wall (14) at a height substantially equivalent to the height of a standard bumper of a vehicle.
Re Claim 60:  Tiemann discloses a transition barrier wherein said at least one spacer (see 1st annotated Fig. 2 above) fixed in length is proximate said first end (at 11) of said transition barrier (14).
Re Claim 64:  Tiemann discloses a transition barrier (14) wherein said transition barrier is temporary (Examiner notes that the guide rail construction 14 can be considered “temporary” because it is capable of being removed so as to leave the retaining wall 21 in place as a barrier, alternatively, of being replaced after experiencing an impact by a vehicle.  Examiner notes that no special definition has been given to the term “temporary” and thus the term should be given its broadest reasonable interpretation).
Re Claim 65:  Tiemann discloses method of forming a transition barrier (10; Fig. 1) between two spaced apart median barriers, said method comprising: 
i) connecting a first end (at 11) of said transition barrier of claim 29 (see rejection of claim 29 above) to a first concrete barrier (the “permanent concrete barrier”; see 1st annotated Fig. 2 above); and 
ii) connecting a second end of said transition barrier of claim 29 to an end of a second concrete barrier (the “temporary concrete barrier”; see 1st annotated Fig. 2 above), forming a transition barrier between said two spaced apart concrete barriers.
Re Claim 66:  Tiemann discloses method wherein said first concrete barrier is a permanent concrete barrier and said second concrete barrier is a temporary concrete barrier (see 1st annotated Fig. 2 above).
Re Claim 67:  Tiemann discloses a transition barrier (10; Fig. 1) wherein said transition barrier contains and redirects a vehicle impacting said transition barrier and/or brings the vehicle to a controlled stop wherein the transition barrier prevents said vehicle from penetrating, underriding, overriding or overturning the transition barrier and mitigates said vehicle from flip over.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32, 35, 38-39, 41-46, 50-53, and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann (DE 102008056807 A1), as applied to claims 29-30, 33-34, 36-37, 40, 47-49, 54-60, and 64-67 above, and further in view of Kramer (US Patent 6,926,451).
	Re Claims 31 and 32:  Tiemann, as discussed for claims 29 and 30 above, discloses a transition barrier significantly as claimed except wherein said transition wall further comprising a shape of a profile of said permanent concrete barrier.
	Kramer teaches the use of a barrier (see Fig. 2) comprising a permanent barrier (8) and a transition wall (1) for forming a protective barrier from the permanent wall, and further wherein said transition wall (1) further comprising a shape of a profile of said permanent barrier (1), for the purpose of providing a wall that is shaped like the permanent barrier but provides additional impact safety.
In addition, Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tiemann such that said transition wall further comprising a shape of a profile of said permanent concrete barrier, as taught by Kramer, for the purpose of providing a wall that is shaped like the permanent concrete barrier but provides additional impact safety, and since such a modification would involve a change in shape that is within the skill of the art.
 Re Claim 35:  Tiemann further discloses a transition barrier wherein said barrier brace (see 1st annotated Fig. 2 above) is proximate said back (22) of said transition wall.
Re Claims 38, 39:  Tiemann further discloses a transition barrier wherein said at least one spacer (see 1st annotated Fig. 2 above) is fixed in length between said transition wall (14) and said permanent concrete barrier.
	Re Claim 41:  Tiemann, as discussed for claim 29 above, discloses a transition barrier significantly as claimed except wherein said at least one spacer is adjustable in length between said transition wall and said permanent concrete barrier.
	Kramer teaches the use of a barrier (see Fig. 2) comprising a permanent barrier (8), a transition wall (1) for forming a protective barrier from the permanent wall, and at least one spacer (3, 4) proximate the back of the transition wall (1) for contact with a surface of said permanent barrier (8), and further wherein said at least one spacer (3, 4) is adjustable in length between said transition wall (1) and said permanent barrier (8), for the purpose of providing a wall that is shaped like the permanent barrier but provides additional impact safety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tiemann such that said at least one spacer is adjustable in length between said transition wall and said permanent concrete barrier, as taught by Kramer, for the purpose of providing a wall that is shaped like the permanent concrete barrier but provides additional impact safety.
Re Claim 42:  Tiemann, as modified above in view of Kramer, discloses a transition barrier significantly as claimed except wherein said at least one spacer further comprises a contact plate for contacting said surface of said permanent concrete barrier.
	Kramer teaches the use of a barrier (see Fig. 2) comprising a permanent barrier (8), a transition wall (1) for forming a protective barrier from the permanent wall, and at least one spacer (3, 4) proximate the back of the transition wall (1) for contact with a surface of said permanent barrier (8), and further wherein said at least one spacer further comprises a contact plate (19; Fig. 3) for contacting said surface of said permanent barrier (8), for the purpose of providing a wall that is shaped like the permanent barrier but provides additional impact safety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tiemann such that said at least one spacer is adjustable in length between said transition wall and said permanent concrete barrier, as taught by Kramer, for the purpose of providing a wall that is shaped like the permanent concrete barrier but provides additional impact safety.
Re Claims 43-46:  Tiemann, as modified above in view of Kramer, discloses a transition barrier significantly as claimed except wherein said permanent concrete barrier connector allows for an approach angle of from about 0 to about 10 degrees from centerline of said permanent median barrier (as is required by claim 43); wherein said approach angle is less than about 6 degrees (as is required by claim 44); wherein said approach angle is less than about 5 degrees (as is required by claim 45); and/or wherein said approach angle is less than or equal to about 4 degrees (as is required by claim 46).
Tiemann does disclose, however, that said permanent concrete barrier connector (anchors 19 at transition element 17) allows for an approach angle (see “angle” in the 3rd annotated Fig. 2 below) between the permanent concrete barrier and the transition wall (14).  Further, the approach angle would be adjustable based on the curve of the transition portion 24 so as to define a desired distance between the retaining wall section 25 and the guide rail construction 14.

    PNG
    media_image4.png
    391
    555
    media_image4.png
    Greyscale

In addition, Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tiemann such that said permanent concrete barrier connector allows for an approach angle of from about 0 to about 10 degrees from centerline of said permanent median barrier (as is required by claim 43); wherein said approach angle is less than about 6 degrees (as is required by claim 44); wherein said approach angle is less than about 5 degrees (as is required by claim 45); and/or wherein said approach angle is less than or equal to about 4 degrees (as is required by claim 46), for the purpose of achieving a desired distance between the retaining wall section 25 and the guide rail construction 14. 
Re Claims 50-53:  Tiemann, as discussed for claims 29 and 49 above, discloses a transition barrier significantly as claimed except wherein said temporary concrete barrier connector is at least one concrete anchor (as is require by claims 50 and 51); and/or wherein said temporary median concrete barrier connector is a plurality of concrete anchors (as is require by claims 52 and 53).
	Kramer teaches the use of a barrier (see Fig. 2) comprising a concrete barrier (8), a transition wall (1) for forming a protective barrier from the concrete wall, and at least one concrete barrier connector (3, 4), and further wherein said concrete barrier connector is a plurality of concrete anchors (3, 14), for the purpose of providing a wall that is shaped like the concrete barrier but provides additional impact safety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tiemann such that said temporary concrete barrier connector is at least one concrete anchor (as is require by claims 50 and 51); and/or wherein said temporary median concrete barrier connector is a plurality of concrete anchors (as is require by claims 52 and 53), as taught by Kramer, for the purpose of providing a wall that is shaped like the temporary concrete barrier but provides additional impact safety.
Re Claims 61-63:  Tiemann, as modified in view of Kramer for claim 41 above, discloses a transition barrier significantly as claimed except wherein said at least one spacer adjustable in length is proximate said second end of said transition barrier (as is required by claim 61); and/or wherein said spacer adjustable in length is adjustable to achieve a compression fit between the transition barrier and the permanent concrete barrier minimizing deflection during impact (as is required by claims 62 and 63).
	Kramer teaches the use of a barrier (see Fig. 2) comprising a permanent barrier (8), a transition wall (1) for forming a protective barrier from the permanent wall, and at least one spacer (3, 4) proximate the back of the transition wall (1) for contact with a surface of said permanent barrier (8), and wherein said at least one spacer (3, 4) is adjustable in length between said transition wall (1) and said permanent barrier (8), and further wherein said at least one spacer adjustable in length is proximate a second end (for example, near the bottom of Fig. 2) of said transition barrier; and wherein said spacer (3, 4) adjustable in length is adjustable to achieve a compression fit between the transition barrier (1) and the permanent barrier (8) minimizing deflection during impact, for the purpose of providing a wall that is shaped like the permanent barrier but provides additional impact safety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Tiemann such that said at least one spacer adjustable in length is proximate said second end of said transition barrier (as is required by claim 61); and/or wherein said spacer adjustable in length is adjustable to achieve a compression fit between the transition barrier and the permanent concrete barrier minimizing deflection during impact (as is required by claims 62 and 63), as taught by Kramer, for the purpose of providing a wall that is shaped like the permanent concrete barrier but provides additional impact safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678